Citation Nr: 0101687	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-17 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1940 to June 1945.  
This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1998 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which, in pertinent part, denied service 
connection for the cause of the veteran's death.  In August 
1999, the Board remanded the appellant's claim to the RO for 
additional action.  The appellant has been represented 
throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  

2.  The veteran died in January 1998.  The veteran's death 
certificate states that lung cancer was the immediate cause 
of death and chronic obstructive pulmonary disease was a 
significant condition "contributing to death but not 
resulting in the underlying" cause of death.  

3.  At the time of the veteran's death, service connection 
was in effect for bronchial asthma and malaria.  

4.  The veteran's bronchial asthma contributed substantially 
or materially to his demise.  


CONCLUSION OF LAW

The veteran's service-connected bronchial asthma contributed 
materially or 


substantially to his death.  38 U.S.C.A. § 1310 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  

The veteran died in January 1998.  The veteran's death 
certificate states that the immediate cause of death was lung 
cancer.  It lists chronic obstructive pulmonary disease 
(COPD) as a significant condition "contributing to death but 
not resulting in the underlying" cause of death.  At the 
time of the veteran's death, service connection was in effect 
for bronchial asthma and malaria.  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  COPD has 
been listed as a significant disorder which contributed to 
the veteran's demise.  The Board observes that COPD is 
defined as any disorder, including asthma, marked by 
persistent obstruction of bronchial air flow. PULMONARY 
MEDICINE (Guenter & Welch) 118-119 (2nd ed. 1982).

Inasmuch as service connection was in effect for bronchial 
asthma at the time of the veteran's death, the Board finds 
that the evidence, while not totally unequivocal, it is 
nevertheless at minimum in relative equipoise. Thus, the 
unique facts of this case provide a reasonable basis which 
requires that reasonable doubt be resolved in favor of the 
appellant in granting service connection for the cause of the 
veteran's death, on the grounds that the bronchial asthma 
contributed materially or substantially in bringing about his 
demise.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

